Order entered January 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00049-CV

                           IN RE MICHAEL LYNN SIMS, Relator

                    On Original Proceeding from the 86th District Court
                                 Kaufman County, Texas
                               Trial Court Cause No. 17022

                                           ORDER
                             Before Justices Moseley, Francis, and Fillmore

       The Court has before it relator’s petition for writ of mandamus claiming the trial court

has violated a ministerial duty by not ruling on relator’s motion for post-conviction DNA testing.

The Court requests that real party The State of Texas file a response to the petition by

MONDAY, JANUARY 28, 2013.


                                                      /s/   JIM MOSELEY
                                                            PRESIDING JUSTICE